    18-00124-NPO Dkt 42 Filed 10/09/19 Entered 10/09/19 14:12:54 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

In re                                             :             Case No. 14-01048 NPO
                                                  :
NATCHEZ REGIONAL MEDICAL CENTER                   :             Chapter 9
                                                  :
Debtor.                                           :

                                                  :
Ken Lefoldt,                                      :             Adversary Proceeding
       Liquidation Trustee                        :
              Plaintiff,                          :             No. 18-00124-NPO
Versus                                            :
                                                  :
UNITED STATES DEPARTMENT OF                       :
HEALTH AND HUMAN SERVICES;                        :
                                                  :
SYLVIA BURWELL, in her official capacity as       :
Secretary of the United States Department of      :
Health and Human Services;                        :
                                                  :
CENTERS FOR MEDICARE AND                          :
MEDICAID SERVICES; and                            :
                                                  :
ANDY SLAVITT, in his official capacity as         :
Acting Administrator of the Centers for           :
Medicare and Medicaid Service;                    :
             Defendants.                          :


                CONSENT MOTION TO DISMISS ADVERSARY PROCEEDING
                         DUE TO SETTLEMENT AGREEMENT

         NOW COMES H. Kenneth Lefoldt, Jr., the Liquidation Trustee (the “Trustee”) for the

Natchez Regional Medical Center, (“NRMC”), with the consent of the Defendants, United

States Department of Health and Human Services, Alex M. Azar, II, in his official capacity as

the Secretary of the United States Department of Health and Human Services, the Centers for

Medicare & Medicaid Services, and Seema Verma, in her official capacity as the Administrator

of the Centers for Medicare & Medicaid Services, who submits this motion (the “Motion”)


{00370199-1}

                                              1
    18-00124-NPO Dkt 42 Filed 10/09/19 Entered 10/09/19 14:12:54 Page 2 of 3




seeking to dismiss the captioned adversary proceeding. In support of the Motion, the Trustee

avers as follows:

                                    RELIEF REQUESTED

         1.     The Trustee, with the consent of the Defendants, is seeking an order dismissing

this adversary proceeding with prejudice as the Trustee for NRMC and the Defendants have

reached a consensual Settlement Agreement.

         2.     The Settlement Agreement was negotiated in good faith and takes into

consideration the unique facts and circumstances of this adversary proceeding. The parties have

reached an amicable resolution rendering the need for further litigation as moot.

         3.     Pursuant to the terms of the Settlement Agreement, each of the parties shall bear

its own costs and fees incurred in connection with this adversary proceeding.

         WHEREFORE, H. Kenneth Lefoldt, Jr., the Liquidation Trustee prays for an order

granting the relief requested and dismissing this adversary proceeding, and for all other relief

that is just and equitable.


                                      By:    DAVID A. WHEELER, (MSB 7126)
                                             WHEELER & WHEELER, PLLC
                                             185 Main Street
                                             Biloxi, Mississippi 39530
                                             Telephone: (228) 374-6720 // Fax: (228) 374-6721

                                             and
                                              /s/Greta M. Brouphy
                                             DOUGLAS S. DRAPER (La. Bar No. 5073)
                                             GRETA M. BROUPHY (La. Bar No. 26216)
                                             HELLER, DRAPER, PATRICK, HORN &
                                                     MANTHEY, L.L.C.
                                             650 Poydras Street, Suite 2500
                                             New Orleans, Louisiana 70130
                                             Telephone: 504-299-3300 // Fax: 504-299-3399
                                             E-mail: gbrouphy@hellerdraper.com
                                             Counsel to the Liquidating Trustee



{00370199-1}
    18-00124-NPO Dkt 42 Filed 10/09/19 Entered 10/09/19 14:12:54 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served through this Court’s ECF

Notification System on October 9, 2019, upon the following:


        Tabitha Bandi Tabitha.bandi@usdoj.gov,
         mary.margaret.buchanan@usdoj.gov,caseview.ecf@usdoj.gov
        Greta Manning Brouphy gbrouphy@hellerdraper.com, kfritscher@hellerdraper.com
        Douglas Scott Draper ddraper@hellerdraper.com,
         kfritscher@hellerdraper.com;lwright@hellerdraper.com
        United States Trustee USTPRegion05.JA.ECF@usdoj.gov



                                                  /s/Greta M. Brouphy
                                                    Greta M. Brouphy




{00370199-1}
